EXHIBIT 10.3

INVESTMENT AGREEMENT

BY AND BETWEEN

CIFC CORP.

AND

GE CAPITAL EQUITY INVESTMENTS, INC.

Dated as of September 24, 2012

1

TABLE OF CONTENTS

                  ARTICLE I GENERAL     1          
Section 1.1 Effective Date
    1          
Section 1.2 Definitions
    2          
Section 1.3 Construction
    7          
Section 1.4 Disclaimer of “Group” Status
    7   ARTICLE II REPRESENTATIONS AND WARRANTIES     7          
Section 2.1 Representations and Warranties of the Company
    7          
Section 2.2 Representations and Warranties of the Investor
    8   ARTICLE III COVENANTS     9          
Section 3.1 Reserved Matters
    9          
Section 3.2 Notices and Access to Information; Cooperation
    9          
Section 3.3 Board of Directors
    10          
Section 3.4 Confidentiality
    12          
Section 3.5 Purchase of Voting Shares
    12   ARTICLE IV PREEMPTIVE RIGHTS AND TRANSFER PROVISIONS     12          
Section 4.1 Preemptive Rights
    12          
Section 4.2 Voting Rights
    13          
Section 4.3 Tag-Along Rights
    13          
Section 4.4 Additional Provisions Related to Tag Transfers
    15          
Section 4.5 Transfer of Investor Shares
    16   ARTICLE V MISCELLANEOUS     16          
Section 5.1 Termination of Agreement
    16          
Section 5.2 Dispute Resolution
    17          
Section 5.3 Expenses
    17          
Section 5.4 Notices
    17          
Section 5.5 Governing Law
    18          
Section 5.6 Submission to Jurisdiction
    18          
Section 5.7 Specific Performance
    19          
Section 5.8 Waiver of Jury Trial
    19          
Section 5.9 Binding Effect; Persons Benefiting; Assignment
    19          
Section 5.10 Counterparts
    19          
Section 5.11 Entire Agreement
    19          
Section 5.12 Severability
    19          
Section 5.13 Amendments and Waivers
    19          
Section 5.14 Delays or Omissions
    20          
Section 5.15 Mutual Drafting; Interpretation
    20  

2

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT, dated as of September 24, 2012 (this “Agreement”), is
by and between CIFC Corp., a Delaware corporation (the “Company”), and GE
Capital Equity Investments, Inc., a Delaware corporation (the “Investor,” and
together with the Company, the “Parties,” and each, a “Party”).

WHEREAS, the Investor and GE Capital Debt Advisors LLC, a Delaware limited
liability company (“GECDA”), are each wholly-owned indirect subsidiaries of
General Electric Capital Corporation, a Delaware corporation (“GECC”);

WHEREAS, the Company, GECDA and GECC entered into that certain Asset Purchase
Agreement dated as of July 30, 2012 (as the same may hereafter be amended,
modified, supplemented or restated from time to time, the “Purchase Agreement”),
which provides for, among other things, the transfer to the Investor of certain
shares of common stock of the Company, par value $0.001 per share (the “Common
Stock”), and the Investor Warrant (as defined below) in consideration for
(a) GECDA’s assignment to the Company (or an Affiliate (as defined below) of the
Company) of its rights and obligations under the collateral management
agreements relating to the collateralized loan obligations referred to as
Navigator CDO 2003, Ltd., Navigator CDO 2004, Ltd., Navigator CDO 2005, Ltd. and
Navigator CDO 2006, Ltd., and (b) actions to be taken by GECC and its Affiliates
(as defined below) as described in the Purchase Agreement;

WHEREAS, immediately following the consummation of the transactions contemplated
by the Purchase Agreement (the “Closing”), the Investor shall own (a) 1,000,000
shares of Common Stock, representing approximately 4.81% of the issued and
outstanding shares of Common Stock as of the date hereof, and (b) a warrant (the
“Investor Warrant”) to purchase up to 2,000,000 shares of Common Stock or (if
exercised by the Initial Holder (as defined in the Investor Warrant)) Preferred
Stock that will be mandatorily exchanged for Common Stock in the case of certain
transfers (the shares issuable upon the exercise of the Investor Warrant, and
any other securities issued in respect thereof or into which such shares or
other securities shall be converted or exchanged in connection with stock
splits, reverse stock splits, stock dividends or distributions, combinations or
any other recapitalizations after the date of this Agreement, the “Warrant
Shares”), which Investor Warrant shall be exercisable at any time in whole or in
part prior to the Expiration Date (as defined in the Investor Warrant);

WHEREAS, the Investor has the registration rights with respect to the Investor
Shares (as defined below) and the Warrant Shares that are Common Stock as
provided in the Second Amended and Restated Registration Rights Agreement by and
among the Company, the Investor, DFR Holdings (as defined below), and CIFC
Parent (as defined below), of even date herewith (the “Registration Rights
Agreement”);

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company and GECC (and their respective Affiliates, as
applicable) to consummate the transactions contemplated by the Purchase
Agreement; and

WHEREAS, the Company and the Investor desire to establish certain terms and
conditions concerning the relationship of the Investor with, and its investments
in, the Company from and after the Closing.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investor agree as follows:

ARTICLE I
GENERAL

Section 1.1 Effective Date. This Agreement shall be delivered at, and shall be
effective as of, the Closing.

Section 1.2 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Action” means any judicial, legislative, administrative or arbitral actions,
suits, investigations, audits, claims or other proceedings by or before a
Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person; provided, that for purposes of this
Agreement, (a) the Company and its Subsidiaries, on the one hand, shall not be
deemed to be Affiliates of any Investor Holder, on the other hand, and (b) the
Major Stockholders, on the one hand, shall not be deemed to be Affiliates of any
Investor Holder or the Company, on the other hand. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

“Agreement” has the meaning assigned to such term in the preamble.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares: (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. For purposes of this Agreement, (x) a Person shall be
deemed to Beneficially Own any securities Beneficially Owned by its Affiliates
or any “group” (as contemplated by Exchange Act Rule 13d-5(b)) of which such
Person or any such Affiliate is or becomes a member; provided, that,
notwithstanding the foregoing, no Stockholder shall be deemed to Beneficially
Own the Shares Beneficially Owned by any other Stockholder solely due to the
fact that the Stockholders constitute a group (as contemplated by Exchange Act
Rule 13d-5(b)), (y) for the avoidance of doubt, the Investor shall not be deemed
to Beneficially Own the Warrant Shares prior to any exercise of the Investor
Warrant by the Initial Holder, and (z) for the avoidance of doubt, the DFR
Holdings Holders shall be deemed to Beneficially Own the Conversion Shares and
neither the Investor nor the CIFC Holders shall be deemed to Beneficially Own
the Conversion Shares. The term “Beneficially Own” shall have a correlative
meaning.

“BHC Act” means the Bank Holding Company Act of 1956, as amended, and the rules
and regulations promulgated thereunder, as in effect from time to time, and any
other applicable Federal banking law, regulation or policy.

“Board” means, as of any date, the Board of Directors of the Company in office
on that date.

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in New York, New York are authorized or obligated by Law to close.

“CIFC Holders” means, collectively, CIFC Parent and any Person that is both a
Stockholder and an Affiliate of CIFC Parent and any successors thereto.

“CIFC Parent” means CIFC Parent Holdings LLC, a Delaware limited liability
company.

“Closing” has the meaning assigned in the recitals.

“Common Stock” has the meaning assigned to such term in the recitals.

“Company” has the meaning assigned to such term in the preamble.

“Confidential Information” has the meaning assigned to such term in Section
3.4(a).

“Confidentiality Affiliates” has the meaning assigned to such term in Section
3.4(a).

“Consents” means all consents, notices, authorizations, novations, Orders,
waivers, approvals, licenses, accreditations, certificates, declarations,
filings or expiration of waiting periods, non-objection or confirmation by a
rating agency that an action or event will not result in the reduction or
withdrawal of a rating.

“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation (for the avoidance of doubt,
including any certificates of designation with respect to capital stock of such
Person), corporate charter or memorandum and articles of association, as the
case may be, and bylaws, with respect to any Person that is a partnership, its
certificate of partnership and partnership agreement, with respect to any Person
that is a limited liability company, its certificate of formation and limited
liability company or operating agreement, with respect to any Person that is a
trust or other entity, its declaration or agreement of trust or other
constituent document, and with respect to any other Person, its comparable
organizational documents, in each case, as amended or restated.

“Contract” means any written or oral contract, agreement, lease, license,
indenture, note, bond, mortgage, loan, instrument, conditional sale contract,
guarantee commitment or other arrangement, understanding, undertaking or
obligation.

“Conversion Shares” means the shares of Common Stock into which the Convertible
Notes can be converted.

“Convertible Notes” means those certain Senior Subordinated Convertible Notes
Beneficially Owned by DFR Holdings in the original principal amount of
$25,000,000 and due December 9, 2017, which are convertible into shares of
Common Stock.

“Corporate Governance Guidelines” means the Corporate Governance Guidelines of
the Company, as amended and restated as of September 15, 2011.

“Cure Period” has the meaning assigned to such term in Section 3.3(a)(v).

“Cure Purchase” has the meaning assigned to such term in Section 3.3(a)(v).

“Denominator Shares” has the meaning assigned to such term in Section
3.3(a)(iv).

“DFR Holdings” means DFR Holdings LLC, a Delaware limited liability company.

“DFR Holdings Holders” means, collectively, DFR Holdings and any Person that is
both a Stockholder and an Affiliate of DFR Holdings and any successors thereto.

“DGCL” means the Delaware General Corporation Law, as amended.

“Dilution Notice” has the meaning assigned to such term in Section 3.3(a)(v).

“Director” means any member of the Board.

“Dispute” has the meaning assigned to such term in Section 5.2(a).

“Equity Interest” means any type of equity ownership in an entity, including
partnership interests in a general partnership or limited partnership,
membership interests in a limited liability company, stock or similar security
(and any option, warrant, right or security, including debt securities,
convertible, exchangeable or exercisable thereto or therefor) in a corporation
or the comparable instruments for any other entity or any other interest
entitling the holder thereof to participate in the profits of such entity, the
proceeds or the disposition of such entity or any portion thereof or to vote for
the governing body of such entity.

“Escalation Notice” has the meaning assigned to such term in Section 5.2(b).

“Excess Shares” has the meaning assigned to such term in Section 4.2.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“GECC” has the meaning assigned to such term in the recitals.

“GECDA” has the meaning assigned to such term in the recitals.

“Governmental Approvals” means all Consents of a Governmental Authority required
in connection with the transactions contemplated hereby.

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

“Independent Director” has the meaning assigned to such term in the Major
Stockholders Agreement.

“Investor” has the meaning assigned to such term in the preamble.

“Investor Holder” means the Investor and any Person that is both a Stockholder
and either GECC or an Affiliate of GECC.

“Investor Shares” means, as of the applicable measurement date, the sum of the
shares of Common Stock and Other Capital Stock Beneficially Owned by the
Investor Holders and any shares of Common Stock or other securities issued in
respect thereof or into which such shares of Common Stock or other securities
shall be converted in connection with stock splits, reverse stock splits, stock
dividends or distributions, combinations or any similar recapitalizations after
the date of this Agreement.

“Investor Warrant” has the meaning assigned to such term in the recitals.

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.

“Major Stockholder” means the DFR Holdings Holders and the CIFC Holders (each a
“Major Stockholder” and together, the “Major Stockholders”).

“Major Stockholders Agreement” means that certain Second Amended and Restated
Stockholders Agreement by and among the Company, DFR Holdings and CIFC Parent,
dated as of September 24, 2012, as amended, supplemented or otherwise modified
from time to time.

“NASDAQ” means the NASDAQ Stock Market LLC.

“New Shares” means any Equity Interests of the Company or any of its
Subsidiaries, whether authorized or not by the Board or any committee of the
Board, and rights, options, or warrants to purchase any Equity Interest, and
securities of any type whatsoever that are, or may become, convertible into any
Equity Interest; provided, however, that the term “New Shares” shall not
include: (i) securities issued to employees, consultants, officers and directors
of the Company, pursuant to any arrangement approved by the Board or the Board’s
compensation committee; (ii) securities issued as consideration in the
acquisition of another business or assets of another Person by the Company by
merger or purchase of the assets or shares, reorganization or otherwise;
(iii) securities issued pursuant to any rights or agreements, including, without
limitation, convertible securities, options and warrants, provided that either
(x) the Company shall have complied with Section 4.1 with respect to the initial
sale or grant by the Company of such rights or agreements or (y) such rights or
agreements existed prior to the Closing (it being understood that any
modification or amendment to any such pre-existing right or agreement subsequent
to the Closing with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (iii)); (iv) securities issued in connection with any stock
split, stock dividend, recapitalization, reclassification or similar event by
the Company; (v) Conversion Shares issued upon conversion of any portion of the
then outstanding Convertible Notes; (vi) warrants issued to the lender in a bona
fide debt financing; (vii) securities registered under the Securities Act that
are issued in an underwritten public offering; (viii) any right, option, or
warrant to acquire any security convertible into the securities excluded from
the definition of New Shares pursuant to clauses (i) through (vii) above;
(ix) any issuance by a Subsidiary of the Company to the Company or a
wholly-owned Subsidiary of the Company; or (x) Warrant Shares issued upon
exercise of any portion of the Investor Warrant.

“New Shares Notice” has the meaning assigned to such term in Section 4.1(b).

“New York Court” has the meaning assigned to such term in Section 5.6.

“Nominating Committee” has the meaning assigned to such term in the Major
Stockholders Agreement.

“Notices” has the meaning assigned to such term in Section 5.4.

“Numerator Shares” has the meaning assigned to such term in Section 3.3(a)(iv).

“Observer” has the meaning assigned to such term in Section 3.3(b).

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

“Other Capital Stock” means shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote in the election of
Directors.

“Party” and “Parties” have the meaning assigned to such term in the preamble.

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

“Preemptive Right” has the meaning assigned to such term in Section 4.1(a).

“Preferred Stock” has the meaning assigned to such term in the Investor Warrant.

“Pro Rata Portion” has the meaning assigned to such term in Section 4.1(a).

“Purchase Agreement” has the meaning assigned to such term in the recitals.

“Registration Rights Agreement” has the meaning assigned to such term in the
recitals.

“Reporting Obligations” has the meaning assigned to such term in Section 3.2(b).

“Representatives” of a Person means the directors, trustees, officers, managers,
employees and agents of such Person.

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the United States Securities and Exchange Commission or any
successor entity thereto.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any Party or any of their respective Subsidiaries is
otherwise subject.

“Shares” means, collectively (but without duplication), (a) shares of Common
Stock, (b) shares of Preferred Stock, or (c) shares of other classes or series
of capital stock of the Issuer that may exist from time to time.

“Subsidiary” means, with respect to any Person, a corporation or other Person of
which more than fifty percent (50%) of the voting power of the outstanding
voting Equity Interests or more than fifty percent (50%) of the outstanding
economic Equity Interest is held, directly or indirectly, by such Person.

“Stockholders” means the holders of Shares from time to time and “Stockholder”
means any one of them.

“Tag-Along Notice Period” has the meaning assigned to such term in Section
4.3(c).

“Tag-Along Offer” has the meaning assigned to such term in Section 4.3(a).

“Tag-Along Percentage” means with respect to any Tag Transfer the fraction,
expressed as a percentage, determined as of immediately prior to such Tag
Transfer by dividing (a) the number of Shares held by the Investor Holders plus
the number of Warrant Shares issuable to the Investor Holders at such time upon
the exercise of the Warrant, by (b) the sum of (i) the Shares held by the DFR
Holdings Holders plus the Conversion Shares issuable to the DRF Holdings
Holders, if a DFR Holdings Holder is a Tag-Along Seller, (ii) the Shares held by
the CIFC Holders, if a CIFC Holder is a Tag-Along Seller and (iii) the Shares
held by the Investor Holders plus the number of Warrant Shares issuable at such
time upon the exercise of the Warrant.

“Tag-Along Right” has the meaning assigned to such term in Section 4.3(c).

“Tag-Along Seller” has the meaning assigned to such term in Section 4.3(a).

“Tag Exercise Notice” has the meaning assigned to such term in Section 4.3(c).

“Tag Shares” has the meaning assigned to such term in Section 4.3(c).

“Tag Transfer” has the meaning assigned to such term in Section 4.3(a).

“Tag Transfer Notice” has the meaning assigned to such term in Section 4.3(a).

“Tagging Investors” has the meaning assigned to such term in Section 4.3(c).

“Third Party” means any Person other than the Company, its Subsidiaries, the
Investor and each of such Person’s respective members, directors, officers and
Affiliates.

“Third Party Consents” means all required consents from, waivers by, or notices
to, any Person (other than a Governmental Authority) to any Contract to which
any of the Parties hereto is a party or by which any of their respective assets
or properties are bound.

“Total Shares” has the meaning assigned to such term in Section 4.1(a).

“Total Investor Shares” has the meaning assigned to such term in Section 4.1(a).

“Threshold Percentage” has the meaning assigned to such term in Section
3.3(a)(iv).

“Trading Day” means any day on which the Common Stock is traded on NASDAQ, or,
if NASDAQ is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

“Transfer” means the transfer of ownership by sale, exchange, assignment,
pledge, encumbrance, lien, gift, donation, grant or other conveyance of any
kind, whether voluntary or involuntary, including conveyances by operation of
Law or legal process (and hereby expressly includes, with respect to an Investor
Holder, any voluntary or involuntary appointment of a receiver, trustee,
liquidator, custodian or other similar official for such Investor Holder or all
or any part of such Investor Holder’s property under any bankruptcy Law). For
the avoidance of doubt, the Parties hereto acknowledge and agree that any
Transfer of the Equity Interests of the Investor, either Major Stockholder or
any of their respective Affiliates that controls such Person will be deemed a
Transfer of the Shares held by such Person under this Agreement if, following
such Transfer such Person is no longer controlled, directly or indirectly, by
other Person or Persons that control, directly or indirectly, such Person on the
date hereof or by an Affiliate or Affiliates thereof.

“Voting Restriction” has the meaning assigned to such term in Section 4.2.

“Voting Shares” means any outstanding Shares, including the Common Stock, that,
as of the applicable determination date, are entitled to vote on matters
submitted to a vote at a meeting of Stockholders.

“Warrant Shares” has the meaning assigned to such term in the recitals.

Section 1.3 Construction. Unless the context of this Agreement clearly requires
otherwise: (i) references to the plural include the singular and vice versa;
(ii) references to one gender include all genders; (iii) whenever the words
“include,” “includes” or “including” are used in this Agreement they will be
deemed to be followed by the phrase “without limitation;” (iv) the words
“hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (v) when a reference is made in this Agreement to a Section,
Schedule, Exhibit or Annex, such reference shall be to a Section, Schedule,
Exhibit or Annex of this Agreement unless otherwise indicated; (vi) all
references in this Agreement to “$” are intended to refer to U.S. dollars;
(vii) unless otherwise specifically provided for herein, the term “or” shall not
be deemed to be exclusive; and (viii) any reference to a Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder, as in effect from time to time. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

Section 1.4 Disclaimer of “Group” Status. The Investor hereby expressly
disclaims Beneficial Ownership of any Equity Interests in the Company held by
any Major Stockholder. This Agreement shall not constitute a written or oral
agreement by the Investor or any Affiliate of the Investor to act together with
any Major Stockholder for the purpose of acquiring, holding, voting or disposing
of any Equity Interests in the Company.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to the Investor as of the date hereof that:

(a) The Company is duly incorporated, validly existing and in good standing
under the Laws of the State of Delaware with all requisite power and authority
required to conduct its business as presently conducted.

(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by the Company of this Agreement and the performance by the Company
of its obligations hereunder have been duly authorized by all requisite
corporate action of the Company. No other action on the part of the Company is
necessary to authorize the execution, delivery and performance by the Company of
this Agreement.

(c) This Agreement has been duly executed and delivered by the Company and,
assuming this Agreement has been duly authorized, executed and delivered by the
Investor, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that the enforceability thereof may be limited by: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and (ii) general principles of equity, regardless
of whether enforcement is sought in equity or at Law.

(d) The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations under this Agreement: (i) does not
violate any provision of the Constituent Documents of the Company; and (ii)(A)
does not conflict with or violate any Law applicable to the Company or any part
of the properties or assets of the Company, (B) except as set forth on
Schedule 2.1(d), does not require the Consent of any Person under, violate,
result in the termination or acceleration of or of any right under, give rise to
or modify any right or obligation under (whether or not in combination with any
other event or circumstance), or conflict with, breach or constitute a default
under (in each case with or without notice, the passage of time or both), any
Contract to which the Company is a party or by which any of its properties or
assets is bound, including the Majority Stockholders Agreement, (C) does not
result in the creation or imposition of any Lien on any part of the properties
or assets of the Company, (D) does not violate any Order binding on the Company
or any part of its properties or assets, and (E) does not otherwise require any
Governmental Approvals or any Third Party Consents.

Section 2.2 Representations and Warranties of the Investor. The Investor
represents and warrants to the Company that as of the date hereof:

(a) The Investor is duly formed, validly existing and in good standing under the
Laws of Delaware with all requisite power and authority required to conduct its
business as presently conducted.

(b) The Investor has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by the Investor of this Agreement and the performance by the
Investor of its obligations hereunder have been duly authorized by all requisite
corporate action of the Investor. No other action on the part of the Investor or
its stockholders is necessary to authorize the execution, delivery and
performance by the Investor of this Agreement.

(c) This Agreement has been duly executed and delivered by the Investor and,
assuming this Agreement has been duly authorized, executed and delivered by the
Company, constitutes the legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies; and (ii) general principles of equity regardless
of whether enforcement is sought in equity or at Law.

(d) The execution and delivery of this Agreement by the Investor and the
performance by the Investor of its obligations under this Agreement: (i) does
not violate any provision of the Constituent Documents of the Investor; and
(ii)(A) does not conflict with or violate any Law applicable to the Investor or
any part of the properties or assets of the Investor, (B) does not require the
Consent of any Person under, violate, result in the termination or acceleration
of or of any right under, give rise to or modify any right or obligation under
(whether or not in combination with any other event or circumstance), or
conflict with, breach or constitute a default under (in each case with or
without notice, the passage of time or both), any Contract to which the Investor
is a party or by which any of its properties or assets is bound, (C) does not
result in the creation or imposition of any Lien on any part of the properties
or assets of the Investor, (D) does not violate any Order binding on the
Investor or any part of its properties or assets, and (E) does not otherwise
require any Governmental Approvals or, assuming the accuracy of the
representations and warranties of the Company under Section 2.1, any Third Party
Consents.

ARTICLE III
COVENANTS

Section 3.1 Reserved Matters. The Company shall not, and shall cause each
Subsidiary of the Company not to, engage in any of the following matters without
the prior written consent and approval of the Investor:

(a) Alter, change, amend or repeal the Constituent Documents of the Company
(including any amendment effected by operation of law) that would contravene the
protections of Section 242(b)(2) of the DGCL or that would require a class vote
of the Preferred Stock under Section 242(b)(2) of the DGCL if any shares of
Preferred Stock were outstanding; provided, however, that if shares of Preferred
Stock are outstanding and all such shares are held by Investor Holders, this
Section 3.1(a) shall not be applicable to any amendment of the certificate of
incorporation of the Company (including an amendment effected by operation of
law) as to which the holders of the Preferred Stock would have a class vote;

(b) Take or consent to any action that would cause any Investor and/or any
Person whose Equity Interests in the Company must be aggregated with those of an
Investor for purposes of the BHC Act, individually or collectively, to
Beneficially Own more than 9.99% of any class of Voting Shares (other than an
action by an Investor Holder or any such Person), including through buy-backs of
Shares, reverse stock splits, or issuances of Shares; provided, however, that
for purposes of this Section 3.1(b) Beneficial Ownership by the Investor shall
be calculated without regard to Voting Shares acquired by the Investor after the
Initial Closing (as defined in the Purchase Agreement) (other than Voting Shares
acquired pursuant to a Cure Purchase (for the avoidance of doubt, only the
number of shares required to offset the dilution in the related Dilution Notice
shall not be deemed to be Beneficially Owned for this purpose));

(c) Purchase or redeem any shares of Common Stock other than (i) a purchase or
redemption to which Section 4.3 applies, (ii) a purchase or redemption in which
a pro rata portion of the Preferred Stock are purchased or redeemed on the same
terms and conditions as applicable to the other shares of Common Stock being so
purchased or redeemed or (iii) a purchase or redemption (or series of related
purchases or redemptions) in which less than twenty-five percent (25%) of the
outstanding shares of Common Stock (determined as of immediately prior to such
purchase or redemption) is so purchased or redeemed.

Section 3.2 Notices and Access to Information; Cooperation.

(a) The Company shall provide the Investor (i) with prompt written notice of any
amendment of the Major Stockholders Agreement and (ii) with a copy of any
written notice of breach or default under the Major Stockholders Agreement
promptly after the Company has delivered or received such notice.

(b) To the extent required for the fulfillment of SEC reporting obligations or
Federal Reserve Bank reporting obligations applicable to the Investor or any
Affiliate of the Investor (the “Reporting Obligations”), upon reasonable prior
notice, except as determined in good faith to be necessary to (i) ensure
compliance with any applicable Law, (ii) preserve any applicable privilege
(including the attorney-client privilege), or (iii) comply with any contractual
confidentiality obligations, the Company shall, and shall cause each of the
Subsidiaries of the Company to, (A) afford the Investor or the applicable
Affiliate of the Investor reasonable access, during normal business hours, to
the properties, books and records of the Company and each Subsidiary of the
Company applicable to the Reporting Obligations, (B) furnish to the Investor or
the applicable Affiliate of the Investor such additional financial and other
information regarding the Company and its Subsidiaries as the Investor or the
applicable Affiliate of the Investor may reasonably request in respect of the
Reporting Obligations, and (C) make reasonably available to the Investor or the
applicable Affiliate of the Investor those employees of the Company and its
Subsidiaries whose assistance, expertise, and recollections may be necessary to
assist the Investor or the applicable Affiliate of the Investor in connection
with its inquiries to comply with the Reporting Obligations; provided, that such
investigation shall not unreasonably interfere with the business or operations
of the Company and its Subsidiaries and the Investor shall be responsible for
its own and any out-of-pocket expenses in connection with the access described
herein; provided, further, that the auditors and accountants of the Company or
its Subsidiaries shall not be obligated to make any work papers available to any
Person except in accordance with such auditors’ and accountants’ normal
disclosure procedures and then only after such Person has signed a customary
agreement relating to such access to work papers in form and substance
reasonably acceptable to such auditors or accountants; provided, further, that
any information obtained by the Investor or any Affiliate of the Investor
pursuant to this Section 3.2(b) shall be used solely to comply with its
Reporting Obligations and shall be subject to the obligation to keep such
information confidential in accordance with Section 3.4.

Section 3.3 Board of Directors.

(a) Designation of Director.

(i) The Investor Holders, collectively, shall be entitled to designate one
Director to the Board upon the terms and subject to the conditions of this
Section 3.3(a) and the second sentence of Section 3.3(b).

(ii) Except as provided in Section 3.3(a)(iv) and (a)(v) or as required by
applicable Law, no Director designated pursuant to this Section 3.3(a) may be
removed from office (whether or not for cause) unless such removal is directed
or approved by the Investor Holders.

(iii) Upon the death, disability, retirement, resignation or other removal by
the Investor Holders of the Director designated by the Investor Holders, the
Board shall appoint as a Director to fill the vacancy so created with an
individual designated by the Investor Holders.

(iv) If the Investor Shares held by the Investor Holders (including, for the
avoidance of doubt, any issued Warrant Shares held by the Initial Holder) (the
“Numerator Shares”) represents less than 4% (as adjusted pursuant to the last
sentence of this Section 3.3(a)(iv), the “Threshold Percentage”) of the sum of
(x) Voting Shares (including, for the avoidance of doubt, Investor Shares and
issued Warrant Shares) and (y) the Conversion Shares issuable to any DFR
Holdings Holder upon the conversion of the aggregate amount of Convertible Notes
then outstanding (the “Denominator Shares”), in each case, calculated as of the
close of business on the last Trading Day of the month immediately prior to the
date on which the Nominating Committee designates the Independent Director
nominees for election at the relevant stockholder meeting, the Investor Holders
shall not be entitled to designate a Director. To the extent that the Investor
Holders cease to have the right to designate a Director, if requested by a
majority of the Directors then serving on the Board (other than the Director
designated by the Investor Holders), the Investor Holders shall promptly take
all necessary action to procure the resignation of their designated Director;
provided, that the Investor Holders shall not be required to cause their
designated Director to resign in accordance with this Section 3.3(a)(iv) as a
result of a dilution of the Investor Shares (other than dilution resulting from
the issuance of New Shares) unless and until the Company complies with
procedures in Section 3.3(a)(v) below. If the Initial Holder exercises all or
any portion of the Warrant from time to time, the Threshold Percentage shall
automatically increase to an amount equal to (A) 4%, plus (B) the aggregate
number of Warrant Shares issued upon the exercise of the Investor Warrant by the
Initial Holder, divided by (C) the total number of Warrant Shares issuable under
the Investor Warrant as of the date hereof; provided, that for the avoidance of
doubt, the Threshold Percentage shall not exceed 5%.

(v) Notwithstanding anything in Section 3.3(a)(iv) to the contrary, if the
Numerator Shares represent a percentage of the Denominator Shares that is less
than the Threshold Percentage as a result of dilution of the Investor Shares,
other than dilution resulting from the issuance of New Shares, the Company shall
deliver a written notice to the Investor Holders of such dilution event (the
“Dilution Notice”). If (A) within twenty (20) days following receipt of the
Dilution Notice, the Investor Holders give the Company a written notice of their
intention to acquire, directly or indirectly, an amount of Voting Shares or
other Shares, such that immediately following such acquisition the Numerator
Shares represent a percentage of Denominator Shares equal to the Threshold
Percentage of the Denominator Shares (a “Cure Purchase”) within ninety (90) days
of the Company’s receipt of the Dilution Notice (the “Cure Period”) and (B) the
Cure Purchase is consummated during the Cure Period, then the Investor Holders
shall not be required to cause their designated Director to resign in accordance
with Section 3.3(a)(iv).

(vi) The Company shall cause each individual designated in accordance with
Section 3.3(a)(i) to be included in the Board’s “slate” of nominees for the
applicable meeting of stockholders and shall use commercially reasonable best
efforts to solicit from its Stockholders eligible to vote for the election of
Directors proxies (A) in favor of the election of such individuals and
(B) against removal of each such individual (to the extent such individual is
serving as a Director). In the event that, notwithstanding the foregoing, such
individual is not elected to, or is removed from (other than by the Investor
Holders) the Board, the Company shall create a vacancy on the Board and appoint
such individual to fill such vacancy.

(vii) Until the first annual meeting of Stockholders of the Company for the
election of Directors held after the first anniversary of this Agreement, the
Director designated by the Investor Holders shall receive no compensation or
benefits, other than reimbursement for travel, lodging and related expenses
incurred in connection with meetings of the Board or any committee thereof, or
otherwise in service as a Director or member of the boards of directors of the
Company or any of its Subsidiaries in accordance with the Company’s policies
applicable to the other outside directors. Thereafter, the compensation and
benefits of such Director shall be determined with the approval of a majority of
the Board and a majority of Independent Directors.

(viii) Notwithstanding anything to the contrary in Section 3.3(a)(vii), the
Company shall to the maximum extent permitted under applicable Law, indemnify
and provide for the advancement of expenses to the Director designated by the
Investor Holders, from and against any and all losses which may be imposed on,
incurred by, or asserted against such Director in any way relating to or arising
out of, or alleged to relate to or arise out of, the Director’s service in that
capacity pursuant to the Company’s Constituent Documents and an indemnification
agreement in the form heretofore provided to the Investor.

(ix) The Director designated by the Investor Holders shall be covered by the
directors’ and officers’ liability insurance and fiduciary liability insurance
carried by the Company.

(x) No Investor Holder, nor any Affiliate of any Investor Holder, shall have any
liability as a result of designating an individual for election as a Director
for any act or omission by such designated individual in his or her capacity as
a Director of the Company, nor shall any Investor Holder have any liability as a
result of voting for any such designee in accordance with the provisions of this
Agreement.

(xi) Any Person designated as a Director pursuant to Section 3.3(a)(i) by the
Investor Holders shall be subject to satisfaction of the requirements of
applicable Law and corporate governance policies adopted by the Board.

(xii) The Investor Holders may waive their right to designate a Director under
this Section 3.3 at any time by delivering written notice of such waiver to the
Company in accordance with Section 5.4; provided, however, that the Investor
Holders shall not be entitled to rescind any such waiver once delivered. If the
Investor Holders otherwise lose their right to designate a Director pursuant to
Section 3.3(a)(iv) and (a)(v), the Investor Holders shall not be entitled to
regain their right to designate such Director, even if the Numerator Shares
represent a percentage of the Denominator Shares that is equal to or greater
than the Threshold Percentage.

(b) If at any time there is no Director on the Board that is designated by the
Investor Holders and at such time the Total Investor Shares held by the Investor
Holders represent greater than or equal to 5% of the Total Shares, the Investor
Holders shall be entitled to designate one observer (the “Observer”) to attend
(but not vote at) all meetings of the Board and each committee of the Board
(including meetings held by means of conference telephone or other similar
means). Following the designation of such Observer, the Investor Holders’ right
to designate a Director under Section 3.3(a) shall be automatically suspended
until such time as the Observer resigns or is removed by the Investor Holders.
The Company shall deliver, or cause to be delivered, to the Observer copies of
all notices, agendas, minutes, written consents and other materials that it
provides to the Board at the same time and in the same manner provided to the
Board. Notwithstanding anything herein to the contrary, the Board or such
committee may exclude the Observer from access to any materials or meeting or
portion thereof if (i) the Board or such committee (as applicable) determines in
good faith to so exclude the Observer, including if the Board or such committee
(as applicable) determines in good faith that, (A) such exclusion is required
under applicable Law or (B) upon advice of counsel, such exclusion is reasonably
necessary to preserve the attorney-client privilege or (ii) the Observer has not
entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company. If at any time the Investor Holders have exercised
their rights under this Section 3.3(b) to designate the Observer, and thereafter
the Investors Holders subsequently no longer have the right to designate the
Observer, the Investor Holders shall take all necessary action to remove the
Observer from the Board.

Section 3.4 Confidentiality.

(a) Each Investor Holder agrees that it shall (and shall cause any of its
Affiliates and its and their officers, directors, employees, partners and agents
(collectively, the “Confidentiality Affiliates”) in possession of Confidential
Information to) (i) hold confidential and not disclose (other than by an
Investor Holder to its Confidentiality Affiliates having a reasonable need to
know in connection with the permitted purposes hereunder), without the prior
written consent of the Company, all confidential or proprietary written,
recorded or oral information or data provided or developed by, or concerning,
the Company or another Stockholder in connection herewith or with the business
of the Company and its Affiliates, including any information obtained by such
Investor Holder pursuant to Section 3.2 or Section 3.3 or any information
obtained from any Observer or Director designated by the Investor Holders
obtained by any such Person in his or her capacity as such, whether such
confidentiality or proprietary status is indicated orally or in writing or in a
context in which the Company reasonably communicated, or the receiving
Stockholder should reasonably have understood, that the information should be
treated as confidential, whether or not the specific words “confidential” or
“proprietary” are used (“Confidential Information”) and (ii) use such
Confidential Information only for the purposes of performing its obligations
hereunder and monitoring its investment in the Company.

(b) The obligations contained in this Section 3.4 shall not apply, or shall
cease to apply, to Confidential Information if or when, and to the extent that,
such Confidential Information (i) is, or becomes through no breach of the
Investor Holders obligations hereunder, generally known to the public,
(ii) becomes known to the Investor Holders or their Confidentiality Affiliates
from other sources under circumstances not involving any breach of any
confidentiality obligation between such source and the Company, (iii) is
independently developed by the Investor Holders or their Confidentiality
Affiliates, or (iv) is required, as determined based on the advice of its legal
counsel, to be disclosed by applicable Law, in which case only that portion of
the Confidential Information legally required to be so disclosed, based on the
advice of counsel, shall be disclosed and the Investor Holders shall use
commercially reasonable efforts to obtain assurance that confidential treatment
will be accorded to such disclosed Confidential Information; provided, that
prior to any disclosure pursuant to clause (iv) of this Section 3.4(b), the
Investor Holders shall provide the Company with prompt notice of such
disclosure, and a description of the Confidential Information to be disclosed
and the terms and circumstances surrounding the requirement to disclose such
Confidential Information, to enable the Company to seek an appropriate
protective order or other appropriate remedy, or, if agreed to by the Investor
and the Company, waive compliance with the terms of this Section 3.4; provided,
further, that the Investor Holders shall cooperate and assist the Company in
seeking a protective order or other appropriate remedy and the Company shall
reimburse the Investor Holders for all reasonable out-of-pocket expenses
incurred by the Investor Holders in providing such cooperation and assistance;
provided, however, that no consent of, or notice to, the Company shall be
required for the Investor Holders to disclose the fact that such Persons are
Stockholders and such Persons’ ownership percentage in the Company, in each case
to comply with the Reporting Obligations.

Section 3.5 Purchase of Voting Shares. The Investor Holders shall not take or
consent to any action that would cause any Investor and/or any Person whose
Equity Interests in the Company must be aggregated with those of an Investor for
purposes of the BHC Act, individually or collectively, to Beneficially Own more
than 9.99% of any class of the Company’s Voting Shares.

ARTICLE IV
PREEMPTIVE RIGHTS AND TRANSFER PROVISIONS

Section 4.1 Preemptive Rights.

(a) For so long as the Investor Holders collectively hold Numerator Shares and
Warrant Shares issuable to the Initial Holder upon exercise of the Warrant
(together, the “Total Investor Shares”) representing at least five percent (5%)
of the Denominator Shares and the Warrant Shares issuable to the Initial Holder
upon exercise of the Warrant (together, the “Total Shares”), each Investor
Holder shall have the right to purchase, in accordance with the procedures set
forth herein, its pro rata portion, calculated based on the number of Total
Investor Shares as a percentage of the Total Shares prior to issuance of the New
Shares (the Investor Holders’ “Pro Rata Portion”) of any New Shares that the
Company may, from time to time, propose to sell and issue (hereinafter referred
to as the “Preemptive Right”).

(b) In the event that the Company proposes to issue and sell New Shares, the
Company shall notify each Investor Holder in writing with respect to the
proposed New Shares to be issued (the “New Shares Notice”). Each New Shares
Notice shall set forth: (i) the number of New Shares proposed to be issued by
the Company and the purchase price therefor; (ii) the Investor Holders’ Pro Rata
Portion of such New Shares; and (iii) any other material term (including, if
known, the expected date of consummation of the purchase and sale of the New
Shares). Failure to deliver the New Shares Notice pursuant to the foregoing
shall not affect the legality or validity of the Preemptive Right.

(c) Each Investor Holder shall be entitled to exercise its right to purchase New
Shares by delivering an irrevocable written notice to the Company within fifteen
(15) days from the date of receipt of any such New Shares Notice specifying the
number of New Shares to be subscribed, which in any event can be no greater than
the Investor Holders’ Pro Rata Portion of such New Shares at the price and on
the terms and conditions specified in the New Shares Notice.

(d) If an Investor Holder does not elect within the applicable notice period
described above to exercise its Preemptive Rights with respect to any of the New
Shares proposed to be sold by the Company, the Company shall have ninety
(90) days after expiration of such notice period to sell such unsubscribed New
Shares proposed to be sold by the Company, at a price and on terms no more
favorable to the purchaser than those set forth in the New Shares Notice. If the
Company does not consummate the sale of the unsubscribed New Shares in
accordance with the terms of the New Shares Notice within such ninety (90)-day
period, then the Company may not issue or sell such New Shares unless it sends a
new New Shares Notice and once again complies with the provisions of this
Section 4.1 with respect to such New Shares.

(e) Each Investor Holder shall take up and pay for any New Shares that such
Investor Holder has elected to purchase pursuant to the Preemptive Right upon
closing of the issuance of the New Shares, and shall have no right to acquire
such New Shares if the issuance thereof shall not be consummated.

Section 4.2 Voting Rights Notwithstanding any other provision contained herein,
if at any time the Investor Shares represent more than 4.99% of any class of
Voting Shares (including as a result of any Investor Holder’s exercise of the
Preemptive Right or a Cure Purchase hereunder), the Investor and its Affiliates
collectively shall be deemed to have voting rights in respect of only 4.99% of
such class of Voting Shares, such voting rights in excess of said 4.99% shall be
relinquished and Shares corresponding to such excess (the “Excess Shares”) shall
be deemed to be non-voting Shares of the same class, which Shares shall be
identical in all respects, excepting voting rights, to other Shares in such
class. The voting restriction set forth in the first sentence of this
Section 4.2 (the “Voting Restriction”) shall continue to apply following any
Transfer of such Excess Shares; provided, that the Voting Restriction shall not
continue to apply:

(a) to any transferee of the Excess Shares that is not a Person whose Equity
Interests in the Company must be aggregated with those of the Investor for
purposes of the BHC Act; or

(b) to the Investor and its Affiliates, at such time as the number of Voting
Shares (including Excess Shares that would be Voting Shares but for the Voting
Restriction) Beneficially Owned, or otherwise held or controlled (in each case,
directly or indirectly) by the Investor and its Affiliates is equal to or less
than 4.99% of the applicable class of Voting Shares.

Section 4.3 Tag-Along Rights.

(a) Subject to Section 4.4, if at any time either or both Major Stockholder(s)
(each, a “Tag-Along Seller”) proposes to enter into a Transfer of its Shares
(including a Transfer to the Company) (a “Tag Transfer”), the Tag-Along
Seller(s) shall first, by written notice to the Company (and the Company shall
promptly provide the Investor Holders with a copy of such notice (the “Tag
Transfer Notice”)), offer the Investor Holders the opportunity to participate in
such Tag Transfer (the “Tag-Along Offer”) in accordance with this Section 4.3;
provided, however, that this Section 4.3 shall not apply, and a Transfer shall
not be deemed to be a “Tag Transfer”:

(i) if the Tag-Along Seller is a DFR Holdings Holder and the Shares to be
Transferred in the Tag Transfer, together with all Shares Transferred by the DFR
Holdings Holders from the Closing through the date of the Tag Transfer,
represent, in the aggregate, less than ten percent (10%) of the sum of the
(A) Shares held by the DFR Holdings Holders and (B) the Conversion Shares
issuable to any DFR Holdings Holder upon the conversion of the aggregate amount
of Convertible Notes then outstanding, in each of clauses (A) and (B), as of the
Closing;

(ii) if the Tag-Along Seller is a CIFC Holder and the Shares to be Transferred
in the Tag Transfer, together with all Shares Transferred by the CIFC Holders
from the Closing through the date of the Tag Transfer, represent, in the
aggregate, less than ten percent (10%) of the Shares held by the CIFC Holders as
of the Closing;

(iii) any Transfer to an Affiliate of the Tag-Along Seller; or

(iv) to any Transfer pursuant to a registered public offering in accordance with
the Registration Rights Agreement (which shall also not be included for purposes
of determining whether the thresholds set forth in clauses (i) and (ii) of this
Section 4.3(a) have been reached).

(b) The Tag Transfer Notice shall identify: (i) the class and number of Shares
proposed to be sold by the Tag-Along Seller(s); (ii) an estimate of the
Tag-Along Percentage; (iii) the consideration for which the Tag Transfer is
proposed to be made, (iv) the name of each proposed transferee, (v) the proposed
Tag Transfer date and (vi) all other material terms and conditions of the
Tag-Along Offer, including the form of the proposed agreement, if any.

(c) From the date of their receipt of the Tag Transfer Notice, the Investor
Holders shall have the right (the “Tag-Along Right”) exercisable by written
notice (“Tag Exercise Notice”) given to the Tag-Along Seller(s) within ten
(10) days after receipt of the Tag Transfer Notice (the “Tag-Along Notice
Period”), to request that the Tag-Along Seller(s) include in the Tag Transfer a
number of Investor Shares and/or issued Warrant Shares (such number of Investor
Shares and/or issued Warrant Shares shall not in any event exceed the Tag-Along
Percentage of the total number of the Shares to be Transferred in such Tag
Transfer) (the “Tag Shares”); provided, however, that if Warrant Shares are
included in the Tag Shares, the Investor Holders shall be required to exercise
all or the applicable portion of the Warrant prior to or in connection with such
Tag Transfer. The Tag Exercise Notice shall include wire transfer instructions
for payment of the purchase price for the Tag Shares. If the Investor Holders
exercise their Tag-Along Right hereunder, they shall, upon request, deliver to
the Tag-Along Seller(s), with the Tag Exercise Notice, the certificate(s)
representing the Tag Shares, together with a limited power-of-attorney
authorizing the Tag-Along Seller(s) to Transfer the Tag Shares on the terms set
forth in the Tag Transfer Notice. The Investor Holders’ delivery of the Tag
Exercise Notice with such certificate(s) and the limited power-of-attorney shall
constitute an irrevocable acceptance of the Tag-Along Offer by such Investor
Holders (the “Tagging Investors”). Subject to Section 4.4(b), in order to
participate in a Tag Transfer hereunder, the Tagging Investors must agree to
enter into and execute substantially identical agreements and documents as
entered into and executed by the Tag-Along Seller(s) in connection with the Tag
Transfer.

(d) The number of Shares to be Transferred by the Tag-Along Seller(s) in the Tag
Transfer shall be reduced by the number of Tag Shares to be Transferred in such
Tag Transfer by the Investor Holders.

(e) If, at the end of a 120-day period after the date of receipt of the Tag
Transfer Notice (which 120-day period shall be extended if any of the
transactions contemplated by the Tag-Along Offer are subject to regulatory
approval until the expiration of five (5) Business Days after all such approvals
have been received, but in no event later than 180 days after the date of
receipt of the Tag Transfer Notice), the Tag Transfer has not been completed by
the Tag-Along Seller(s) on substantially the same terms and conditions set forth
in the Tag Transfer Notice (but as to price, the terms shall be exactly the
same), the applicable Tag-Along Seller shall (i) promptly return to the Tagging
Investors the limited power-of-attorney (and all copies thereof) together with
all certificates representing the Tag Shares that such Tagging Investors
delivered for Transfer pursuant to this Section 4.3 and any other documents in
the possession of such Tag-Along Seller executed by the Tagging Investors in
connection with the proposed Tag Transfer, and (ii) not proceed with the
contemplated Tag Transfer without again complying with this Section 4.3.

(f) Concurrently with the consummation of the Tag Transfer, the Tag-Along
Seller(s) shall (i) notify the Tagging Investors thereof, (ii) remit or cause to
be remitted to the Tagging Investors the total consideration to be paid at the
closing of the Tag Transfer for the Tag Shares Transferred pursuant thereto,
with the cash portion of the purchase price paid by wire transfer of immediately
available funds in accordance with the wire transfer instructions in the Tag
Exercise Notice, and (iii) promptly after consummation of such Tag Transfer,
furnish such other evidence of the completion and the date of completion of such
Transfer and the terms thereof as may be reasonably requested by the Tagging
Investors.

(g) If, at the termination of the Tag-Along Notice Period, any Investor Holder
has not elected to participate in the Tag Transfer, such Investor Holder shall
be deemed to have waived its rights under this Section 4.3 with respect to, and
only with respect to, the Transfer of its Investor Shares or Warrant Shares in
connection with the Tag Transfer described in the Tag Transfer Notice delivered
at the beginning of such Tag-Along Notice Period.

(h) Notwithstanding anything contained in this Section 4.3 there shall be no
liability on the part of the Tag-Along Seller to the Tagging Investors (other
than the obligation to return any certificates evidencing Tag Shares and limited
powers-of-attorney received by the Tag-Along Seller) if a Tag Transfer under
this Section 4.3 is not consummated for whatever reason. The decision to effect
a Tag Transfer pursuant to this Section 4.3 by a Tag-Along Seller is in the sole
and absolute discretion of such Tag-Along Seller.

Section 4.4 Additional Provisions Related to Tag Transfers. Notwithstanding
anything contained in Section 4.3 to the contrary, in connection with a Tag
Transfer under Section 4.3:

(a) Upon the consummation of such Tag Transfer, all Investor Holders
participating therein will receive the same form and amount of consideration per
share as the Major Stockholders participating therein, or, if any Major
Stockholder is given an option as to the form and amount of consideration to be
received, the Investor Holders participating therein will be given the same
option; provided, that to the extent the Investor Holders Transfer unissued
Warrant Shares in such Tag Transfer, the consideration payable to such Investor
Holders shall be reduced by the aggregate Exercise Price of such Warrant Shares.

(b) Each Investor Holder shall (i) make such representations, warranties and
covenants and enter into such definitive agreements as are customary for
transactions of the nature of the proposed Transfer, (ii) benefit from and be
subject to all of the same provisions of the definitive agreements as are
applicable to the Tag-Along Seller, (iii) be required to bear its proportionate
share of any escrows, holdbacks or adjustments in respect of the purchase price
or indemnification obligations; provided, that no Investor Holder shall be
obligated (A) to indemnify, other than severally indemnify, any Person in
connection with such Tag Transfer, (B) to incur liability to any Person in
connection with such Tag Transfer, including, without limitation, under any
indemnity, in excess of the lesser of (1) its pro rata share of such liability
and (2) the proceeds realized by such Investment Holder in such sale (provided,
that the case of this clause (B) of Section 4.4(b)(iii), no such limitation
shall apply to any breach of any representations or warranties made by, or
breach of any obligation of, such Investment Holder), or (C) in its capacity as
a Stockholder, to agree to any non-competition or non-solicitation restrictions
which are more restrictive on such Investor Holder than those restrictions
agreed to by such Investor Holder in this Agreement or the Purchase Agreement,
and (iv) cooperate in obtaining all Governmental Approvals and Third-Party
Consents reasonably necessary or desirable to consummate such Tag Transfer.

(c) In the event the consideration to be paid in exchange for Shares in a Tag
Transfer includes any securities, and the receipt thereof by an Investor Holder
would require under applicable Law (i) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities where such registration or qualification is not otherwise required
for the Tag Transfer or (ii) the provision to any Tag-Along Seller of any
specified information regarding such securities or the issuer thereof that is
not otherwise required to be provided for the Tag Transfer, then such Investor
Holder shall not have the right to sell Investor Shares and/or Warrant Shares in
such proposed Tag Transfer. In such event, the Tag-Along Seller shall have the
right, but not the obligation, to cause to be paid to such Investor Holder in
lieu thereof, against surrender of the Investor Shares and/or Warrant Shares
that would have otherwise been Transferred by such Investor Holder to the
prospective purchaser in the proposed Tag Transfer, an amount in cash equal to
the fair market value (as determined in the reasonable determination of the
Board) of such Investor Shares and/or Warrant Shares as of the date such
securities would have been issued in exchange for such Investor Shares and/or
Warrant Shares.

(d) Each Tagging Investor shall bear an amount of the reasonable costs and
expenses incurred by the Tag-Along Seller or the Company in connection with any
proposed Tag Transfer (whether or not consummated), including reasonable and
documented attorneys’ fees and charges, all accounting fees and charges and all
finders, brokerage or investment banking fees, charges or commissions, pro rata
in proportion to the amount transferred or proposed to be transferred by such
Tagging Investor as compared to the aggregate amount transferred or proposed to
be transferred by the Tag-Along Seller and all Tagging Investors; provided,
that, in connection with any Tag Transfer, each Tagging Investor shall bear in
its entirety any attorneys’ fees and charges, accounting fees and charges and
any other advisor fees, charges or commissions incurred by such Tagging Investor
in connection with such Tag Transfer.

Section 4.5 Transfer of Investor Shares.

(a) Any Investor Holder may Transfer to one or more Persons at any time, without
the consent of the Company or any other Stockholder, all or any portion of the
Shares held by such Investor Holder.

(b) Notwithstanding anything to the contrary herein, the rights and obligations
of the Investor Holders hereunder are personal to such Investor Holders and
shall not be assigned, by operation of law or otherwise, except to an Investor
Holder or a Person that would be an Investor Holder after giving effect to the
Transfer. Prior to or in connection with the Transfer of any Shares owned by the
Investor (or an Investor Holder) to an Affiliate of the Investor, such Investor
shall deliver to the Company a “statement of adhesion” pursuant to which such
Investor Holder confirms its agreement to be subject to and bound by all of the
provisions set forth in this Agreement that were applicable to the Investor (or
Investor Holder).

(c) For the avoidance of doubt, any Transfer of Shares pursuant to a
registration statement or Rule 144 or to any Person that is not an Affiliate of
the Investor (other than a Person not Affiliated with the Investor that is
acquiring all or substantially all of the Investor Holders’ Shares pursuant to
Section 4.5(b)) shall be free and clear of the restrictions contained in this
Agreement and the transferee shall not acquire any rights under this Agreement.

ARTICLE V
MISCELLANEOUS

Section 5.1 Termination of Agreement.

(a) This Agreement shall continue in effect until:

(i) Terminated by written agreement of the Company and the Investor; or

(ii) Terminated by the Company with fifteen (15) days’ prior written notice to
the Investor Holders (the “Termination Notice”) upon such time as the Total
Investor Shares held by the Investor Holders represent less than five percent
(5%) of the sum of the Voting Shares and the Warrant Shares issuable to the
Initial Holder upon exercise of the Investor Warrant; provided, however, that
this Section 5.1(a)(ii) shall apply only if, prior to delivery by the Company of
the Termination Notice to the Investor Holders, the Company has delivered to the
Investor Holders a Dilution Notice in accordance with Section 3.3(a)(v) hereof
(mutatis mutandis) and the Investor Holders have not, within the respective time
periods specified in Section 3.3(a)(v) (mutatis mutandis), given the Company
written notice of their intention to effect a Cure Purchase and consummated such
Cure Purchase.

(b) Section 3.4 (Confidentiality) shall survive the termination of this
Agreement.

Section 5.2 Dispute Resolution.

(a) Except with respect to any request for equitable relief (including interim
relief), any dispute, controversy or claim arising out of or relating to the
transactions contemplated by this Agreement, or the validity, interpretation,
breach or termination of this Agreement, including claims seeking redress or
asserting rights under any Law (a “Dispute”), shall be resolved in accordance
with the procedures set forth in this Section 5.1. Until completion of such
procedures, no party may take any action to force a resolution of a Dispute by
any judicial or similar process, except to the limited extent necessary to
(i) avoid expiration of a claim that might eventually be permitted by this
Agreement or (ii) obtain equitable relief; provided, that the rights reserved in
clause (i) of Section 5.2(a) may be exercised within three (3) months prior to
the expiration of the applicable claim.

(b) Any Party seeking resolution of a Dispute shall first serve on the other a
notice (an “Escalation Notice”) specifying the details of the relevant Dispute
and requiring that such Dispute be referred to the Parties’ Representatives set
out in Schedule 5.2(b). In the event that the Parties’ Representatives are
unable to resolve such disagreement within fifteen (15) Business Days following
the Escalation Notice, either Party may submit the Dispute for resolution by
mediation pursuant to the International Institute for Conflict Prevention &
Resolution Mediation Procedure as then in effect. Mediation will continue for at
least thirty (30) days from the date such mediation was commenced, unless the
mediator chooses to withdraw sooner.

(c) All offers of compromise or settlement among the parties in connection with
the attempted resolution of any Dispute shall be deemed to have been delivered
in furtherance of a Dispute settlement and shall be exempt from discovery and
production and shall not be admissible in evidence (whether as an admission or
otherwise) in any proceeding for the resolution of the Dispute.

(d) For the avoidance of doubt, the Parties agree that either of them may seek
interim measures including injunctive relief in relation to the provisions of
this Agreement or the Parties’ performance of it from any New York Court.

Section 5.3 Expenses. Except as otherwise expressly set forth herein, each Party
hereto shall pay its own costs and expenses (including all legal, accounting,
broker, finder and investment banker fees) relating to this Agreement, the
negotiations leading up to this Agreement and the transactions contemplated
hereby.

Section 5.4 Notices. Except as otherwise expressly set forth herein, all
notices, demands and other communications pertaining to this Agreement
(“Notices”) shall be in writing and addressed as follows:

  If to the Company: CIFC Corp. 250 Park Avenue, 4th Floor New York, NY 10177
Attention: Robert C. Milton III, Esq. Email: rmilton@cifc.com with copies to:
Goodwin Procter LLP Exchange Place 53 State Street Boston, MA 02109 Attention:
John Mutkoski, Esq.; Amber R.E. Dolman, Esq. E-mail:
jmutkoski@goodwinprocter.com; adolman@goodwinprocter.com
If to the Investor:
GE Capital Equity Investments, Inc.
201 Merritt 7
Norwalk, CT 06856
Attention: CIFC Account Manager
E-mail: equity.portfolio@ge.com
with copies to:
Allen & Overy LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: Eric S. Shube, Esq.
E-mail: eric.shube@allenovery.com
 

Notices shall be deemed given (a) on the first (1st) Business Day after being
sent, prepaid, by nationally recognized overnight courier that issues a receipt
or other confirmation of delivery, (b) when sent, if sent by electronic mail
before 5:00 p.m. on a Business Day at the location of receipt and otherwise the
next following Business Day. Any Party may change the address to which Notices
under this Agreement are to be sent to it by giving written notice of a change
of address in the manner provided in this Agreement for giving Notice.

Section 5.5 Governing Law. EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO THE ELECTION OR REMOVAL OF DIRECTORS ARE APPLICABLE, THIS
AGREEMENT (AND ANY CLAIMS OR DISPUTES ARISING OUT OF OR RELATED HERETO OR TO THE
TRANSACTIONS CONTEMPLATED HEREBY OR TO THE INDUCEMENT OF ANY PARTY TO ENTER
HEREIN, WHETHER FOR BREACH OF CONTRACT, TORTIOUS CONDUCT OR OTHERWISE AND
WHETHER PREDICATED ON COMMON LAW, STATUTE OR OTHERWISE) SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES THAT WOULD
APPLY THE LAWS OF ANY OTHER JURISDICTION.

Section 5.6 Submission to Jurisdiction. Each of the Parties agrees that if any
Dispute is not resolved pursuant to the procedures set forth in Section 5.2,
such Dispute shall be resolved only in the State Courts of the State of New
York, New York County or the United States District Court located in the State
of New York, New York County (the “New York Courts,” and each, a “New York
Court”). In that context, and without limiting the generality of the foregoing,
each of the Parties by this Agreement irrevocably and unconditionally:

(a) submits for itself and its property in any Action relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the New York Courts, and agrees that
all claims in respect of any such Action shall be heard and determined in the
New York Courts;

(b) consents that any such Action may and shall be brought in the New York
Courts and waives any objection that it may now or hereafter have to the venue
or jurisdiction of any such Action in the New York Courts or that such Action
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such Action may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address as provided
in Section 5.4; and

(d) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of New
York.

Section 5.7 Specific Performance. The Parties to this Agreement each acknowledge
that each Party would not have an adequate remedy at law for money damages in
the event that any of the covenants hereunder have not been performed in
accordance with their terms, and therefore agree that each other Party hereto
shall be entitled to specific enforcement of the terms hereof and any other
equitable remedy to which such Party may be entitled. Each of the Parties hereby
waives (i) any defenses in any action for specific performance, including the
defense that a remedy at law would be adequate and (ii) any requirement under
any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.

Section 5.8 Waiver of Jury Trial. THE PARTIES EACH HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO
OR CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.9 Binding Effect; Persons Benefiting; Assignment.

(a) This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns including an
Investor Holder who takes in accordance with Section 4.5(b). Nothing in this
Agreement is intended or shall be construed to confer upon any Person any right,
remedy or claim under or by reason of this Agreement or any part hereof other
than the Parties hereto and their respective successors and permitted assigns.

(b) Without the prior written consent of the other party hereto, this Agreement
may not be assigned by either party hereto, and any purported assignment made
without such consent shall be null and void.

Section 5.10 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original and each of which shall constitute one and the same
instrument.

Section 5.11 Entire Agreement. This Agreement, including the Schedules,
Exhibits, Annexes, certificates and lists referred to herein, any documents
executed by the Parties simultaneously herewith or pursuant thereto constitute
the entire understanding and agreement of the Parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, written or oral, between the Parties with respect to such
subject matter.

Section 5.12 Severability. If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

Section 5.13 Amendments and Waivers. This Agreement may not be amended, altered
or modified except by written instrument executed by the Investor and the
Company. The failure by any Party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision nor in any way to affect the validity of this Agreement or any
part hereof or the right of such Party thereafter to enforce each and every such
provision. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance. Any waiver made by any Party hereto in connection with this
Agreement shall not be valid unless agreed to in writing by such Party.

Section 5.14 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any Party under this Agreement shall impair any
such right, power, or remedy of such Party, nor shall it be construed to be a
waiver of or acquiescence to any breach or default, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

Section 5.15 Mutual Drafting; Interpretation. Each Party hereto has participated
in the drafting of this Agreement, which each such Party acknowledges is the
result of extensive negotiations between the Parties. If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision.

[Remainder of Page Left Blank]

3

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

         
COMPANY:
   
CIFC CORP.
   
By: /s/ Robert C. Milton III
   
 
                      
Name: Robert C. Milton, III        
                      
Title: Secretary and General Counsel
   
INVESTOR:
   
GE CAPITAL EQUITY INVESTMENTS, INC.
   
By: /s/ Shin Kimura
   
 
   
Name: Shin Kimura
   
Title: Vice President

4

Schedule 2.1(d)

Consents

5

6

Schedule 5.2(b)

Dispute Resolution Representatives

Investor

Shin Kimura

Bill Orr

The Company

Robert C. Milton III

Gary Neems

7